Citation Nr: 0532748	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-31 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial increased (compensable) rating for 
left ear conductive hearing loss from September 21, 2002, and 
for bilateral conductive hearing loss from April 18, 2005. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran reportedly had active duty service from September 
1998 to September 2002 with additional service reported from 
February 2004 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for left ear hearing 
loss and assigned a noncompensable evaluation from September 
21, 2002.  A notice of disagreement was received in November 
2002, a statement of the case was issued in September 2003, 
and a substantive appeal was received in October 2003.  

The veteran withdrew his request for a Board hearing at the 
RO in November 2003.

By rating decision in June 2005, the RO granted service 
connection for right ear hearing loss, effective April 18, 
2005.


FINDING OF FACT

The veteran's service-connected left ear hearing loss, prior 
to April 18, 2005, was manifested by Level I hearing acuity; 
from April 18, 2005, service-connected bilateral conductive 
hearing loss has been productive of Level II hearing acuity 
for the right ear and Level IV hearing acuity of the left 
ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service connected left ear 
hearing loss, prior to April 18, 2005, and to a compensable 
rating for service-connected bilateral conductive hearing 
loss, from April 18, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, 
including §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
March 2004 VCAA letter, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The RO sent a supplement to the March 2004 VCAA letter in 
February 2005 that notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Thus, the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in August 2002, the 
veteran claimed service connection for left ear conductive  
hearing loss, which was denied in an October 2002 rating 
decision.  In March 2004, a VCAA letter was issued and in 
February 2005, a supplemental letter was issued.  The VCAA 
letter and supplement notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the veteran in March 2004 and February 
2005 were not given prior to the first AOJ adjudication of 
the claim, the notices were provided prior to certification 
of the veteran's claim to the Board in September 2005.  The 
contents of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and VA fee-based examination reports.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4) (2005).  No additional pertinent 
evidence has been identified by the claimant.  

The veteran was afforded VA fee-based examinations in 
September 2002 and April 2005.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 
For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

In the instant case, the RO granted service connection for 
conductive hearing loss of the left ear in an October 2002 
rating decision, and assigned a zero percent disability 
evaluation because the condition was not shown to be 
compensable under current VA criteria.  The RO then granted 
service connection for conductive hearing loss of the right 
ear in a June 2005 rating decision; both ears were still 
assigned a noncompensable evaluation.

A September 2002 VA fee-based audiological examination showed 
pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
10
5
0
15
LEFT
70  
55
50
40

The puretone threshold average was 8 in the right ear and 54 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in both ears.

The examiner states that there was normal hearing in the 
right ear and conductive hearing loss in the left ear related 
to the ossicular erosion from the veteran's cholesteatoma and 
the ossicular sacrifice necessitated by treatment of the 
disease.  

The September 2002 VA fee-based audiological examination 
showed an average puretone hearing loss in the left ear of 54 
decibels, with 100 percent speech discrimination, which 
translates to a Roman numeral designation of I for the left 
ear.  38 C.F.R. § 4.85, Table VI.  Since the veteran was not 
service connected for the right ear at that time, the right 
ear is assigned a Roman numeral designation 
of I, subject to 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  In 
this case 38 C.F.R. § 3.383 does not apply because the left 
ear does not warrant a compensable evaluation and the right 
ear does not meet the criteria of 38 C.F.R. § 3.385 for an 
impaired hearing disability.  Thus, when applying Table VII, 
Diagnostic Code 6100, level I for the left ear and level I 
for the right ear equates to a zero percent disability 
evaluation.
Table VIA is not for application because the veteran's 
puretone threshold was not 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), and because his puretone threshold was not 30 or 
lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 
C.F.R. §§ 4.85(c), 4.86(a).
  
A January 2004 service exam showed better hearing than the 
September 2002 exam. 

An April 2005 VA fee-based audiological examination showed 
pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
25
25
10
15
LEFT
60  
55
55
55

The puretone threshold average was 19 in the right ear and 56 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear and of 80 
percent in the left ear.

The examiner states that there was mild conductive hearing 
loss in the right ear and severe to moderate reverse sloping 
conductive hearing loss in the left ear. 

At the time of the April 2005 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the left ear of 56 decibels, with 80 percent speech 
discrimination, which translates to a Roman numeral 
designation of IV for the left ear.  38 C.F.R. § 4.85, Table 
VI.  The veteran was shown to have an average puretone 
hearing loss in the right ear of 19 decibels, with 90 percent 
speech discrimination, which translates to a Roman numeral 
designation of II for the right ear.  38 C.F.R. § 4.85, Table 
VI.  Thus, when applying Table VII, Diagnostic Code 6100, 
level IV for the left ear and level II for the right ear 
equates to a zero percent disability evaluation.

Table VIA may be applied in this case because the veteran's 
puretone threshold for the left ear was 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz).  Nevertheless, under Table VIA, an average 
puretone hearing loss for the left ear of 56 decibels still 
translates to level IV.  Table VIA does not apply to the 
right ear because the veteran's puretone threshold for the 
right ear was not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz), and 
because his puretone threshold was not 30 or lower at 1000 
Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 
4.85(c), 4.86(a).  Thus, applying Table VIA does not change 
the veteran's disability evaluation.  

The veteran claims that he can barely hear anything and that 
when he is speaking with someone, he has to face his good ear 
in the direction of the person.  He further states that when 
he is in a crowded room, he cannot hear a word another person 
is saying.  The Board acknowledges the arguments put forth by 
the veteran regarding the impact of the veteran's service-
connected hearing loss on him.  However, as noted previously, 
because assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered, there is no doubt as to 
the proper evaluation to assign.  Lendenmann, 3 Vet.App. 345; 
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  
Applying the April 2005 audiological test results, which 
showed the highest level of hearing loss, to the regulatory 
criteria, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to an 
increased rating.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The veteran may always advance an increased rating claim if 
the severity of his hearing loss disability should increase 
in the future.


ORDER
The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


